Billings, C.J.
During the course of a routine dental procedure, plaintiff received a laceration in his cheek from the defendant dentist’s drill. Both parties agree that the accident may have been precipitated by the plaintiff’s premature closing of his mouth. In any event, the defendant finished his work and plaintiff left the office. Shortly thereafter, plaintiff began experiencing considerable facial swelling and discomfort. Some three hours later, plaintiff returned to the defendant’s office seeking further examination, information and treatment. It is uncontradicted that defendant came out of one office, took a look at plaintiff’s swollen cheek and, without any examination, prescribed a saline rinse and rest.
Plaintiff returned home and followed the doctor’s instructions. He became more concerned, however, because of the continued presence of a “real crinkly sound” when he pushed against his cheek. Approximately one and one-half hours after leaving defendant’s office, plaintiff fainted. His wife immediately called an ambulance and rushed plaintiff to the hospital. There, doctors determined that air from defendant’s high speed drill had been injected into plaintiff’s cheek. They prescribed a strong antibiotic, a saline rinse, and urged that plaintiff return immediately to the hospital if chest pains developed, since such pains could be symptomatic of an embolism.
Plaintiff sued defendant in small claims court to recover his out-of-pocket expenses associated with his emergency visit to the hospital. Defendant counterclaimed to recover the $15 fee for the routine dental work he had originally performed. The trial court awarded plaintiff his actual out-of-pocket expenses and set off the $15 counterclaim for a total award of $188, based on the following conclusion: “[T]he court feels that the defendant was negligent in not at least examining plaintiff when he returned.” Defendant appeals, claiming (1) that in order for plaintiff to prove defendant’s deviation from the required standard of care, expert medical testimony was required, and (2) that plaintiff failed to prove proximate cause.
 With regard to defendant’s first contention, we find that it was not necessary for plaintiff to produce expert medical testimony in order to satisfy his burden of proving negligence. The sole issue for the trial court was whether, in fail*630ing closely to examine plaintiff, defendant exercised the degree of care and skill that is “ordinarily possessed and exercised in like cases by physicians in the same general line of practice.” Senesac v. Associates in Obstetrics & Gynecology, 141 Vt. 310, 313, 449 A.2d 900, 902 (1982). While the trier of fact might have found additional medical testimony helpful in determining whether the ordinarily prudent dentist would have conducted an internal examination and advised plaintiff of the nature and effects of his injury, we decline to hold that expert testimony was required as a matter of law. As we recently stated, where the “violation of the standard of medical care is ‘so apparent to be comprehensible to the lay trier of fact,’ ” the general rule requiring expert testimony may be dispensed with. Id. (quoting Largess v. Tatem, 130 Vt. 271, 279, 291 A.2d 398, 403 (1972)).
Here, the trial court found defendant neglected closely to examine plaintiff or to apprise him of the natural progression of the injury despite the fact that plaintiff had returned to the office requesting such examination and information. Further evidence of care below the level ordinarily and reasonably expected was established by proof of the more involved treatment provided by the physicians at the hospital. Not only was antibiotic prescribed to minimize the infection, but plaintiff was kept at the hospital for four hours, given oxygen and, most importantly, was warned of potential complications and told what to do should certain symptoms occur. Thus, the court’s finding of negligence is supported by the evidence.
However, in addition to proving negligence, plaintiff was required to prove that his injuries were proximately caused thereby. Id. This calls for proof of a causal connection between defendant’s negligent act and plaintiff’s resulting out-of-pocket expenses incurred by his emergency hospital visit. Upon the record here, we are unable to evaluate defendant’s claim that plaintiff failed to prove proximate cause, for the court below made absolutely no findings on this element of plaintiff’s case. Nor is the court’s vague conclusion that it “feels” defendant to have been negligent an adequate substitute for the requisite finding of proximate cause.
*631 Although small claims procedure is intended to provide a simple, informal and inexpensive method for determination of disputes, Ferris-Prabhu v. Dave & Son, Inc., 142 Vt. 479, 480, 457 A.2d 631, 632 (1983); D.C.C.R. 80.3(a), nevertheless, there are certain requisites which must be met by the court and by the parties. As we do not find that they were met with regard to the issue of proximate cause, we remand the case for hearing and the making of adequate findings.

Reversed and remanded.